Case 1:19-cv-07976-AJN Document 56 Filed 01/23/21 Page 1of1

LAW OFFICE OF BRIAN L. GREBEN

 

USDC SDNY
316 Great Neck Road DOCUMENT Office: (516) 304-5357
Great Neck, NY 11021 ELECTRONICALLY FILED Fax: (516) 726-8425
DOC #;
www.grebenlegal.com DATE ritep:_1/27/2021 _ 2712021 brian@grebenlegal.com

 

 

 

January 25, 2021

Via ECF

Honorable Allison J. Nathan
United States District Court
Southern District of New York
40 Foley Square, Room 2102
New York, New York 10007

Re: Santiago Hernandez, et al. v. San Marino at Soho Incorporated
and Skender Gashi
Case No. 19 Civ. 07976 (AJN)

Dear Judge Nathan: SO ORDERED.

As _ ou know I represent defendants in the above-referenced action. I am sending this
correspondence to re uest that the _ arties’ deadline for submission of pretrial papers be extended
by two (2) weeks, from its current deadline of January 29 to February 12, 2021. Plaintiffs
consent to the relief sought herein.

 

The parties have been working diligently toward
have exchanged revised drafts of several documents, an:

documents within the next few days. We have also begi
which the parties’ disagree, and are working together to :
not believe that we can finish everything by this Friday. .

several additional matters, including a mediation and vo
with deadlines this week. Moreover, I will be out of sta soorpERED. 1/27/2021
from February 5 through February 7; this is part of the r ALISON J. NATHAN, U.S.DJ.

additional time.

 

 

 

In December, defendants moved for the trial dates and deadlines be adjourned by one
month so that we could depose plaintiffs, but our request was denied. We have not otherwise
moved to have the pretrial papers deadline extended.

Defendants humbly thank the Court for her time and consideration.
Respectfully submitted,
/s/ Brian L. Greben

Brian L. Greben

ce: All current counsel of record (via ECF)
